Exhibit 10.1

LOGO [g128617g26p46.jpg]

November 30, 2010

Alfred Merriweather

[Address redacted]

Dear Alfred:

I am pleased to offer you the position of Senior Vice President, Chief Financial
Officer reporting directly to me. As discussed, your start date will be no later
than December 29th.

Your annual salary is $370,000.00, paid bi-weekly in the amount of $14,230.77,
less applicable taxes.

In addition, you will receive a one-time cash bonus of $5,000.00 net, paid
within 30 days of your start date.

You are eligible to participate in our annual bonus program, based on the
achievement of both personal and corporate goals, with a target of 45% of your
eligible fiscal year earnings. Decisions whether to grant bonuses at all, or to
any particular employee, are made in the sole discretion of the Company.

We have recommended to the Compensation Committee of our Board of Directors that
you be granted options to purchase 50,000 shares of Celera common stock under
the Celera Corporation 2008 Stock Incentive Plan. The option price will be set
on the effective date of the grant, which will be January 3, 2011. Typically,
our options vest in four equal annual installments commencing on the first
anniversary of the grant date.

We have recommended to the Compensation Committee that you be granted 25,000
time-based restricted stock units of Celera common stock under the Celera
Corporation 2008 Stock Incentive Plan. Typically, our time based restricted
stock units vest in four equal annual installments commencing on the first
anniversary of the grant date, which will be January 3, 2011.

In the event your employment with Celera is terminated due to a change in
control, your benefits will be determined in accordance with the Celera
Corporation Executive Change in Control Policy.

Celera offers a deferred compensation program to those employees with an annual
base salary of $125,000.00 or more. The deferred compensation program will allow
you to defer portions of your base salary and annual bonus on a pre-tax basis.

All full time employees and part time employees, working more than 20 hours per
week, are eligible for participation in the Celera benefits program on their
date of hire. For your information, I have enclosed a Benefits Summary and
Enrollment Guide.

We will arrange for you to meet with a member of our benefits staff to review
your benefits package and enroll in the various programs. As an executive, you
may choose to have an annual health screening done at Celera’s expense (up to
$3,000), with a physician of your choice.

As an executive, you will not accrue PTO but will instead have the flexibility
of taking time off at your discretion in accordance with the business needs of
the corporation, approximately four weeks a year.



--------------------------------------------------------------------------------

As a Celera Corporation employee, you will be expected to abide by Celera
Corporate policies and procedures. Our offer of employment is contingent upon
your successful completion of a drug test, background check, reference checks,
and employment eligibility as outlined in your employment application. Enclosed,
please find more information about verifying your right to work in the U.S.
Detailed instructions on how to complete the pre-employment drug screen will be
e-mailed to you shortly.

While we hope that our relationship will be long and mutually rewarding, this
offer is not to be construed as an employment contract. Should you accept this
offer, your employment with Celera Corporation, is voluntary or “at will.”
Either you or Celera Corporation can terminate the relationship at any time, for
any reason, with or without cause or advance notice. The at-will nature of your
employment is binding upon both you and Celera Corporation and may not be
altered except in written form and signed by both you and the Chief Executive
Officer of Celera expressly stating it alters the at-will employment.

If the terms of this offer are acceptable to you, please acknowledge your
acceptance of this offer by signing, dating, and returning this letter and all
other applicable documents to Paul Arata. This offer will be valid until 5:00
pm, Friday December 10th, 2010.

Alfred, I look forward to your joining the Celera team. I am confident you will
find the important role you play in the organization to be a challenging and
rewarding opportunity.

 

Sincerely,

/s/ Kathy Ordoñez

Kathy Ordoñez Chief Executive Officer

Please sign below indicating your acceptance of this offer of employment.

 

Alfred Merriweather

   

/s/ Alfred Merriweather

  Name (Printed)     Signature  

December 6, 2010

   

December 20, 2010

  Date     Start Date  